Citation Nr: 0605241	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from March 1990 to February 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied the above claims.

This matter was previously before the Board in September 
2004, however, it was remanded for additional development.  
It is now returned to the Board for appellate review.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current right ankle 
disability.

2.  The veteran does not have a current left knee disability.

3.  Hepatitis C was not manifested in service, and there is 
no competent evidence of a nexus between such disability and 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  The criteria for entitlement to service connection for 
Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in October 2001 and October 2002, 
and from the Appeals Management Center (AMC) dated in October 
2004.  The veteran was told what was required to substantiate 
his claim and about his and VA's respective duties.  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  

The veteran's claim was initially adjudicated by the January 
2002.  Adequate notice was provided to the veteran prior to 
initial adjudication of his claim in the October 2001 notice 
letter.  As such, there is no defect with respect to the 
timing of the VCAA notice.  Additionally, the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in October 
1997 and March 2003.  The requirements of the VCAA have been 
met by the RO to the extent possible and the Board turns to 
an evaluation of the veteran's claims on the merits.


Right ankle and left knee disorders

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Review of the veteran's service medical records reveals that 
the report of medical examination dated in December 1989 and 
conducted at the time of enlistment shows that upon clinical 
evaluation, his lower extremities were normal.  He also 
indicated in his report of medical history that he had never 
had knee or foot trouble.

A service medical record dated in April 1990 shows that the 
veteran reported a painful right ankle.  The assessment was 
right ankle strain.  A service medical record dated in May 
1990 shows that the veteran a two day history of left knee 
pain following trauma.  The assessment was patellofemoral 
pain syndrome.

A chronological record of medical care dated in November 1990 
shows that the veteran reported a one week history of right 
ankle pain.  He indicated that he twisted the right ankle 
while running his own physical training.  The assessment was 
possible strain.

After service, the October 1997 VA examination report shows 
that the veteran reported sustaining a stress fracture of the 
right ankle during service.  He also reported twisting his 
knee when running in service, but that he was currently 
asymptomatic from this prior injury.  The diagnosis was 
status post stress fracture by history, with discomfort.  The 
examination was normal and radiographic evidence showed a 
normal anatomy.  With regard to the left knee, the examiner 
indicated that there was insufficient evidence to make the 
diagnosis of an acute or chronic disorder to date.  X-rays of 
the right ankle and left knee were normal.

The March 2003 VA examination report shows that the veteran 
reported fracturing his right ankle during basic training in 
1990.  He indicated that the ankle would get stiff in cold 
weather, but that otherwise he did not have any pain or 
discomfort.  There were no limitations of activity and he 
could comfortably stand for 45 minutes.  The diagnosis was 
stress fracture of the right ankle resolved.

As indicated above, in order to prevail on the issue of 
service connection for any particular disability, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. at 253;  Pond, 12 Vet App. at 346.  However, with regard 
to the asserted right ankle and left knee disorders, there is 
no competent evidence of record showing that the veteran has 
a current disability.  Neither the October 1997 or March 2003 
VA examination reports provide a current diagnosis of either 
of the asserted disabilities. 

While the veteran argues that he has a right ankle and left 
knee disorder that are related to his active service, there 
is no evidence indicating that he possesses the requisite 
medical knowledge and education necessary to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Again, no medical professional has diagnosed the 
veteran as having a current right ankle or left knee 
disorder.  Absent a current diagnosis, these claims must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Because the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Hepatitis C

The veteran's service medical records do not include any 
medical findings or abnormal studies indicative of hepatitis, 
and do not document any of the veteran's reported risk 
factors for hepatitis.  Post-service medical records show 
that the veteran reported an extensive history of drug abuse.  
A VA outpatient treatment record dated in December 1996 shows 
that the veteran reported intravenously injecting cocaine on 
one to two occasions.

A private medical record from the Adams Community Health 
Center dated in June 1997 shows that the veteran was noted to 
have multiple tattoos which were described as not very 
professional, but not of the jailhouse type, either.

An October 1999 VA laboratory report shows that the veteran 
was diagnosed as having hepatitis C.  

In August 2000, the veteran submitted a treatise regarding 
the epidemiology and transmission of the hepatitis C virus.

Private hospital treatment records from the St. Anthony's 
Hospital dated in January 2001 show that he veteran was 
treated for cholelithiasis wherein his history of hepatitis C 
was noted.  A pathology report showed a diagnosis of portal 
and parenchymal hepatitis, mild, etiology undetermined.

During the March 2003 VA examination, the veteran reported 
having been diagnosed with hepatitis C in 1999.  He denied a 
history of intravenous drug use, blood transfusions, or 
promiscuity.  He had a few tattoos which he reported getting 
in 1996.  He denied working in the medical field or being 
exposed to hazardous waste.  The diagnosis was hepatitis C 
with the only minor risk factor for procuring this infection 
being tattoos.

In sum, while the veteran was diagnosed as having hepatitis C 
in 1999, there is no competent medical evidence of record 
that relates that disability to any event, injury, or disease 
in service.  A careful review of all VA and private medical 
records revealed no opinion linking the veteran's hepatitis C 
to service or to a risk factor therein.  

To the contrary, the VA examiner in March 2003 opined that 
the veteran had hepatitis C with the only minor risk factor 
for procuring this infection being tattoos.  The veteran 
reported that he acquired the tattoos in 1996, four years 
following his separation from service.  Additionally, the 
veteran did report in December 1996 that he had injected 
cocaine on one or two occasions.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal  
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the March 2003 VA examination report merits substantial 
probative weight.  The opinion was given by a doctor who 
examined the veteran and had the benefit of a review of the 
veteran's claims file.  There is still no objective evidence 
that the veteran, as argued, developed hepatitis C due to 
some inservice activity.  Although, the examiner did not 
provide an estimated date of onset of the hepatitis C, he did 
estimate that the greatest likelihood of onset, based upon 
the record and the history as provided by the veteran related 
to his tattoos. 

The only evidence purporting to show a connection between the 
veteran's service and his hepatitis C is in his own 
allegations.  Because he is a lay person, his opinions as to 
medical nexus are not competent evidence.  See Espiritu v. 
Derwinski, 2  Vet. App. 492,  494 (1992).  

The Board has also considered the treatise submitted by the 
veteran in August 2000 regarding the epidemiology and 
transmission of the hepatitis C virus.  To the extent that he 
is attempting to extrapolate from the treatise that he has 
hepatitis C that was manifested as a result of service, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record, and, 
therefore, cannot be deemed material. Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 
314 (1998).

In summary, the only competent medical evidence of record 
offering an opinion as to etiology has suggested the minor 
risk factor for procuring hepatitis C as being tattoos.  As 
there is no competent medical evidence supporting the 
veteran's assertion that his current hepatitis C is related 
to service, the preponderance of the  evidence is against his 
claim, and it must be denied.  The benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

Low back disorder

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

A service medical record dated in June 1990 shows that the 
veteran reported a one week history of back pain secondary to 
exercise.  A record dated two days later shows that he 
described injuring his back in hand to hand training four 
weeks earlier, and that he had reinjured his back lifting 
heavy objects during mess hall duty.  The assessment was 
muscle strain.  A chronological record of medical care dated 
in August 1991 shows that reported back pain after changing a 
five ton truck tire.  He added that this was the second time 
he hurt his back, with the first being in June 1990.  The 
assessment was muscle strain.

A chronological record of medical care dated in September 
1991 shows that the veteran reported that his mid-back pain 
was improving but that his low back pain was getting worse.  
The assessment was muscle strain.  Subsequent follow up 
records, also dated in September 1991, show that the veteran 
continued to experience low back pain and tightness and was 
assessed with muscle strain and back strain and spasm.

A chronological record of medical care dated in October 1991 
shows that the veteran continued to experience chronic low 
back pain.  The assessment, in pertinent part, was mechanical 
low back pain.

Subsequent to service, a VA outpatient treatment record dated 
in December 1996 shows that the veteran reported back pain 
secondary to a motor vehicle accident.  It appears that the 
veteran was involved in a motor vehicle accident in October 
1995, more than three and a half years after his separation 
from service.

A VA examination report dated in October 1997 show that the 
veteran reported a history of low back pain since the early 
1990s wherein he twisted his back while changing a tire on a 
five ton truck during service.  The diagnosis was status post 
strain injury as described and currently with discomfort, 
with a normal examination and radiographic evidence of a 
normal anatomy.

A hospital treatment record from St. Mary Corwin Hospital 
dated in January 2002 shows that the veteran was treated for 
reported back pain.  There was no recent injury noted.  The 
clinical impression was acute low back pain.

A VA outpatient treatment record dated in November 2002 shows 
that the veteran was treated for symptoms associated with 
chronic lumbar muscle pain.

A VA examination report dated in March 2003 shows that the 
veteran reported having low back pain since 1990, associated 
with physical training.  He added that it was daily since 
1993 and that he had not had any further injuries to his 
back.  The diagnosis was chronic lumbosacral strain, as 
described.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  Given the evidence discussed above, 
the Board finds that a medical opinion is necessary in order 
to make a determination on this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination of his low 
back.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner prior to 
the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact reviewed in 
conjunction with the examination.  Any 
indicated special studies must be 
conducted.  

The examiner is asked to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of all current low 
back disorders.  

The examiner should state whether it is 
at least as likely as not that any 
current low back disorder had its onset 
during active service or is related to 
the any in-service disease or injury, as 
opposed to the post-service motor vehicle 
accident in October 1995.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

2.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


